Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 12/28/2020 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-15 are pending, of which claims 1 and 13 are in independent form. 

Allowable Subject Matter
3.	Claims 6-8,10 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4-5 and 14-15 are rejected under 35 U.S.C 103 as being unpatentable over Moore(US PG PUB 2011/0179372) published on July 21, 2011 in view of Hulbert (US PG Pub 2009/0187687)published on July 23, 2009.

	
	As per claim 1 and 13, An electronic device comprising: 
a display (fig 6B shows a display, as taught by Moore); 
a communication interface(Para[0136] e.g. Bluetooth for connecting keyboard, as taught by Moore); 
a memory(Para[0136] disclose memory, as taught by Moore); and 
a processor(Para[0136] disclose processor, as taught by Moore);, wherein the processor is configured to:
detect connection of an external device through the communication interface(Para[0136] connecting keyboard via Bluetooth, as taught by Moore), receive a key value input by a user through the external device, retrieve a layout corresponding to the received key value (Para[0188-0190] fig 6A-C discloses output 631 displayed on the display device 112 matches the QWERTY keyboard input sequence (i.e., 620, 622, 623, 623 and 624), s taught by Moore), 
and configure the retrieved layout as a keyboard layout for the connected external device(fig 6A-D 7A-B Para[0200-0203] keyboard layout being configured corresponding to the connected hardware keyboard, as taught by Moore).
Moore teaches guide text corresponding to the input on the external keyboard(fig 6B e.g. 631, as taught by Moore) but does not explicitly teach display guide text associated with configuration of a keyboard layout on the display upon detecting the connection of the external device,
	On the other hand, Hulbert teaches display guide text associated with configuration of a keyboard layout on the display upon detecting the connection of the external device (Para[0123-0126] discloses based on the connection to device, apparatus send keycode representing drawing application which incudes text to display, as taught by Hulbert),
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Moore invention with the teaching of Hulbert because doing so would result in increased efficiency when the apparatus plugged into a computer terminal, sends HID keyboard or CD emulation data to open a paint or drawing application running on the terminal.

	As per claim 2, the combination Moore and Hulbert teaches wherein the guide text comprises a combination of a character configured for a specific word or a combination of a character for a specific word randomly generated(fig 6B e.g. 631, as taught by Moore).

	As per claim 4, the combination Moore and Hulbert teaches wherein the processor is configured to determine a coordinate of the key value received from the external device based on the guide text, to determine an order of the received key value, and to determine a key value of the external device according to the guide text by matching the guide text and the key value(fig 6A-C(Para00187-0193] displaying the word corresponding to the user input( e.g. 622, 620, 624, 623) , as taught by Moore).

	As per claim 5, the combination Moore and Hulbert teaches wherein the key value comprises an order of key input by the user(fig 6A-C, as taught by Moore).

	As per claim 14, the combination Moore and Hulbert teaches wherein the retrieving comprises determining a coordinate of the key value received from the external device based on the guide text, determining an order of the received key value, and determining a key value of the external device according to the guide text by matching the guide text and the key value(fig 6A-C(Para00187-0193] displaying the word corresponding to the user input( e.g. 622, 620, 624, 623) , as taught by Moore), and the key value comprises an order of key input by the user(fig 6A-C, as taught by Moore).

3.	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Moore(US PG PUB 2011/0179372) published on July 21, 2011 in view of Hulbert (US PG Pub 2009/0187687)published on July 23, 2009 in further view of Chen(US 9529449) patented on December 27, 2016.

	As per claim 3, the combination Moore and Hulbert teaches wherein, when detecting the connection of the external device(Para[0136] connecting keyboard, as taught by Moore), the processor is configured to enter a configuration mode associated with configuration of a keyboard layout(Para[0200-0203], as taught by Moore) and 

	On the other hand, Chen teaches to display the guide text for configuration of a keyboard layout on a pop-up window(fig 3C e.g. 380, as taught by Chen).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Moore and Hulbert invention with the teaching of Chen because doing so would result in increased efficiency by displaying more selection option corresponding the to the selected element on the virtual keyboard.

3.	Claims 6 and 11-12 are rejected under 35 U.S.C 103 as being unpatentable over Moore(US PG PUB 2011/0179372) published on July 21, 2011 in view of Hulbert (US PG Pub 2009/0187687)published on July 23, 2009 in further view of Khoe(US PG Pub 2014/0035823) published on February 06, 2014.
	As per claim 6, the combination Moore and Hulbert does not teach when configuration of the keyboard layout is completed, the processor is configured to perform at least one of an operation of outputting a message indicating completion of the configuration or an operation of displaying a virtual keyboard corresponding to the configured keyboard layout on the display.	
	On the other hand, Khone teaches when configuration of the keyboard layout is completed, the processor is configured to perform at least one of an operation of outputting a message indicating completion of the configuration or an operation of displaying a virtual keyboard corresponding to the configured keyboard layout on the display(fig 4C-D 5C Para[0004][0058] e.g. switching message and displayed layout of the keyboard based on switching, as taught by Khoe). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Moore and Hulbert invention with the teaching of Khoe because doing so would result in increased efficiency by displaying the candidate language to the user for selecting the desired language keyboard to use.

	As per claim 11, the combination Moore, Khoe and Hulbert teaches wherein, when the layout corresponding to the key value is not retrieved, the processor is configured to request the user to re-input guide text (fig 4C-D and 5C discloses user makes selection for changing the layout of the keyboard.  It is obvious to one with ordinary skill in the art that user can reselects the preferred language if the user’s previous selection fails, as taught by Khoe).
	
	As per claim 12, the combination Moore, Khoe and Hulbert teaches wherein, when the layout corresponding to the key value is not retrieved, the processor is configured to update the keyboard layout(Para[0058-0059][0067], as taught by Khoe).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, March 25, 2022